Concurring and Dissenting Opinion by
Hoffman, J.:
I concur in the holding of the Majority that the lower court en banc erred in dismissing appellant’s exceptions without argument. Nevertheless, I believe that this Court should not reach the substantive merits of this case before allowing the matter to be heard by the lower court en banc.
Our Supreme Court has recently reemphasized the fact that an assignment of trial error is not properly brought before an appellate court if it has not first been presented to the lower court on post-trial motions. Commonwealth v. Reid, 458 Pa. 357, 326 A.2d 267 (Filed by the Supreme Court on October 16, 1974). The orderly administration of justice “requires that lower courts be given the opportunity to rectify their errors before they are considered on appeal.” Commonwealth v. Reid, supra, 458 Pa. at 358, 326 A. 2d at 268.1 This principle applies a fortiorari in civil cases. Dilliplaine v. Lehigh Valley Trust Co., 457 Pa. 255, 322 A.2d 114 (1974).
*199This Court has determined that the lower court committed error in refusing to hear the merits of this case. I believe that we must, therefore, remand to allow the lower court to make such a consideration of the merits. Absent such a consideration, the substantive merits of this case are not properly argued before our Court.
This case should be remanded to the lower court en banc for consideration of appellant’s exceptions.
Spaeth, J., joins in this concurring and dissenting opinion.

 As we have noted, “[s']uch a procedure offers lower courts the opportunity to rectify their own errors immediately and obviates the delay and expense of appellate review. Moreover, these motions aid in clarifying and framing the issues which are to be raised on appeal.” Commonwealth v. Grillo, 208 Pa. Superior Ct. 444, 449, n.1, 222 A.2d 427, 430, n.1 (1966).